UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02675) Exact name of registrant as specified in charter:	Putnam Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2011 Date of reporting period:	October 1, 2010 — September 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Tax Exempt Income Fund Annual report 9 | 30 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Trustee approval of management contract 17 Other information for shareholders 21 Financial statements 22 Federal tax information 52 About the Trustees 53 Officers 55 Message from the Trustees Dear Fellow Shareholder: Markets have reflected a heightened state of investor anxiety in recent weeks and months. The deepening European sovereign debt crisis, the potential for an economic slowdown in the United States, and the deceleration of growth by economic powerhouse China have all diminished investors’ appetite for risk. While volatility may linger for some time, it is important to note that Putnam’s active portfolio managers continue to pursue investment opportunities around the world. In fact, during times when emotion drives market movements, nimble investors have historically had the best opportunities to take advantage of market inefficiencies. We believe that in volatile markets, it is important to consult your financial advisor to help determine whether your portfolio reflects an appropriate degree of diversification. We also note that Putnam continues to bolster its lineup of funds that seek to limit volatility or guard against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that JamesonA. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Potential for income exempt from federal income tax Municipal bonds finance important public projects, such as schools, roads, and hospitals, and they can help investors keep more of the income they receive from their investment. Putnam Tax Exempt Income Fund offers an additional advantage — the flexibility to invest in municipal bonds issued by any state in the country. The income from a municipal bond is generally exempt from federal income tax. The bonds are backed by either the issuing city, town, or other government entity or by revenues collected from usage fees. The fund’s portfolio managers can select bonds from a variety of state and local governments. Because a state’s fiscal health can affect the prices of its bonds, this flexibility is a distinct advantage. The fund also combines two types of bonds to increase income potential. In addition to investing in high-quality bonds, the managers allocate a smaller portion of the portfolio to lower-rated bonds, which may offer higher income in return for morerisk. The portfolio managers are backed by the resources of Putnam’s fixed-income organization, in which municipal bond analysts are grouped into sector teams and conduct ongoing, rigorous research. Once a bond has been purchased, the fund’s managers continue to monitor developments that affect the bond market, the sector, and the issuer of the bond. The goal of this in-depth research and active management is to stay a step ahead of the industry and pinpoint opportunities for investors. Consider these risks before investing: Capital gains, if any, are taxable for federal and, in most cases, state purposes. For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally exempt funds may be subject to state and local taxes. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees andexpenses. Understanding tax-equivalent yield To understand the value of tax-free income, it is helpful to compare a municipal bond’s yield with the “tax-equivalent yield” — the before-tax yield that must be offered by a taxable bond in order to equal the municipal bond’s yield after taxes. How to calculate tax-equivalent yield: The tax-equivalent yield equals the municipal bond’s yield divided by “one minus the tax rate.” For example, if a municipal bond’s yield is 5%, then its tax-equivalent yield is 7.7%, assuming the maximum 35% federal tax rate for 2011. Results for investors subject to lower tax rates would not be as advantageous. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, Barclays Capital Municipal Bond Index, was introduced on 12/31/79, which post-dates the inception of the fund’s class A shares. 4 Interview with your fund’s portfolio manager Thalia Meehan, CFA Municipal bonds were frequently in the news during the past 12 months. How would you describe the investment environment? Although the end result for shareholders was positive, the past year has been one of the more volatile periods for municipal bonds in recent memory, beginning in November 2010, when a number of factors combined to create significant headwinds for the market. First, the Federal Reserve announced it would purchase $600 billion in Treasury bonds over a period of several months in a second round of quantitative easing measures, known as “QE2,” designed in part to keep yields low and encourage investor risk-taking. In theory, this move should have caused government bond yields to fall. But, in fact, the widely anticipated QE2 announcement had already been priced in and investors responded by selling their positions in Treasuries. This sent yields higher and, in turn, put pressure on interest rates in the municipal bond market. Second, as the end of 2010 approached, investor uncertainty grew over the possibility of pending tax-rate increases and the expiration of the Build America Bonds, or “BABs,” program, which for the past two years had played a key role in lending stability to the municipal bond market. This uncertainty, coupled with dire media coverage of state budget challenges and predictions of widespread defaults, led to a broad sell-off in municipal bonds as investors pulled money out of the asset class. As 2011 progressed, however, the municipal bond market gained back a good deal of what it lost in the fourth quarter. Widespread defaults did not materialize, and in fact remained quite low relative to their historical average. States continued to face challenges in balancing their budgets, but by the end This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/11. See pages 4 and 11–13 for additional fund performance information. Indexdescriptions can be found on page 16. 5 of the period all state legislatures that were slated to enact budgets had done so, including California, which passed its budget on time for the first time in years. Income tax receipts also generally have begun to modestly improve versus last year. As investors ultimately realized that municipal credit conditions were not nearly as bleak as some feared, they re-entered the municipal market. Against this backdrop, I am pleased to report that, although the fund trailed its benchmark during this period, it did outperform the average return of its Lipper peer group for the 12 months ended September 30, 2011. What effect did recent policy debates have on the tax-exempt bond market? It was a very eventful period from a policy perspective. First, the popular BABs program expired at the end of 2010. BABs are taxable municipal bonds that carry special tax credits and federal subsidies for the states and local governments that issue them, which resulted in substantial savings on borrowing costs. Issuers in all 50 states participated in the BABs program, and, despite some speculation that the program might be extended, it was allowed to expire on December 31, 2010. The expiration of the BABs program caused a significant spike in municipal bond supply at the end of 2010. To lock in the federal subsidy BABs offered, many states pushed up issuance originally slated for the first quarter of 2011 into the fourth quarter of 2010. Because excess supply can lead to lower prices when demand fails to keep pace, some investors worried that the unusually high issuance at the end of 2010 would continue in the tax-free market in 2011, undermining price stability. However, tax-free issuance year to date in 2011 has been even lower than expected, which helped to provide price stability to the market. Top ten state allocations are shown as a percentage of the fund’s net assets as of 9/30/11. Investments in Puerto Rico represented 5.6% of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of accrued interest and the exclusion of as-of trades, if any. Holdings will vary over time. 6 Speculation about changes to tax policy also affected the market. At the end of 2010, the Bush-era tax cuts were slated to expire, and it was unclear for several weeks whether Congress would pass legislation to extend current federal income tax rates. Eventually, a bill was passed in December to preserve current tax rates through the end of 2012, but taxes have remained a part of political discussions all year. More recently, the 12-member “super committee,” created through August’s debt ceiling legislation, has been tasked with reducing the deficit by at least $1.2 trillion. Recommendations from this committee are due to Congress by November23, and a vote by lawmakers is scheduled to take place by December 23. If legislators can’t agree on $1.2trillion in reductions over the next 10 years, automatic, across-the-board cuts would be implemented to make up the difference. Expenditure cuts, whether negotiated or automatic, could have an effect on the municipal bond market. It is highly likely that state and local governments will face continued pressure as debate over the deficit reduction continues, and spending cuts, along with the tax-exempt status of municipal bonds, will almost certainly be a topic of discussion. On the revenue side, it is possible that the committee Credit qualities are shown as a percentage of net assets as of 9/30/11. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit qualities are included for portfolio securities and are not included for derivative instruments and cash. The fund itself has not been rated by an independent rating agency. 7 could also attempt to overhaul the tax code, and, while it seems politically unpalatable, tax rates could increase. In any case, tax changes in either direction would likely affect the supply/demand dynamic of the municipal bond market. In August, Standard & Poor’s downgraded its credit rating for U.S. Treasuries and a number of municipal bonds. What impact did that have on the market? On the heels of its August 5 downgrade of U.S. sovereign debt, Standard & Poor’s [S&P] lowered its ratings from AAA to AA+ for more than 11,000 municipal securities, including taxable and tax-exempt securities. While this number does seem large, it covers less than 1% of the $3 trillion municipal bond market. These securities all had links to the federal government, and, according to S&P, the affected issues fall into four broad categories: municipal housing bonds backed by the federal government or invested in U.S. government securities; bonds of certain government-related entities in the housing and public power sectors; bonds backed by federal leases; and defeased bonds secured by U.S. Treasury and agency securities in escrow. The downgrade was not surprising given the interdependence of state and federal finances, and S&P had been suggesting such a move was imminent for some time. To date, state general-obligation, or “G.O.,” bond ratings were unchanged; 13 states continue to hold AAA ratings. Nonetheless, we believe S&P’s downgrades underscore the importance of performing intensive fundamental research when investing in the municipal bond market. At Putnam, we independently research every bond we hold and assess the credit risk it represents before we add it to theportfolio. This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 How did you position the portfolio during the fund’s fiscal year? For much of the period, our strategy was to position the portfolio for improving fundamentals in the municipal bond market. While we felt that the budget challenges faced by many states were significant, we were confident that conditions would improve as long as the broad economy did not stall. Against this backdrop, we believed that essential service revenue bonds remained attractive, while we continued to limit the fund’s exposure to local G.O.s, which are securities issued at the city or county level. We believe that as the federal government looks to reduce transfer payments to the states — and as states, in turn, seek to close their deficits by reducing spending — these types of bonds are at risk for downgrades or other headline-driven price volatility. And unlike state general obligation bonds, local G.O.s rely more on property tax revenue than on income or sales taxes. With real estate prices still under pressure in many markets, property taxes have been slower to recover than other tax sources. From a credit perspective, we held an overweight position in A- and Baa-rated securities versus the fund’s benchmark, which contributed positively to relative returns. In terms of sectors, we positioned the fund in California state G.O.s, higher education, power, and health care, specifically hospitals. What is your outlook? While technical factors in the market have been positive — specifically, light supply and stable demand — uncertainty remains. We believe that states will continue to face financial challenges as the economy struggles to find its footing. For the most part, however, we believe that the fiscal conditions of states and municipalities are showing signs of improvement. Tax receipts are beginning to improve, albeit slowly, and we believe defaults will remain relatively low. Our concerns remain focused on the economy and Congress’s plans to reduce the deficit. Higher federal income tax rates, a change in the tax status of municipal bonds, or significant cuts in state funding all would have consequences for the municipal bond market. But for investors with longer time horizons, we believe that our actively managed approach remains a prudent way to diversify holdings and generate tax-exempt income in the municipal bond market. Thank you, Thalia, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. A CFA charterholder, Thalia joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund’s portfolio managers are Paul Drury and SusanMcCormack. 9 IN THE NEWS U.S. corporations are holding more cash on their books than at any time in nearly 50 years. At the end of June, non-financial companies held more than $2 trillion in cash and other liquid assets, according to the Federal Reserve (the Fed). This marks an increase of more than $88 billion since the end of March. Cash accounted for 7.1% of all company assets, according to the Fed, the highest level since 1963. The Fed’s analysis does not include the substantial amount of cash that U.S. companies hold overseas. While critics are putting pressure on companies to use the cash to invest or create more jobs, others say the sizeable cash holdings could provide an important buffer for U.S. companies if European bank woes should spark a global financial crisis. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/11 Class A Class B Class C Class M Class Y (inception dates) (12/31/76) (1/4/93) (7/26/99) (2/16/95) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 6.83% 6.70% 6.04% 6.04% 5.97% 5.97% 6.41% 6.31% 6.86% 10 years 53.12 47.09 43.98 43.98 41.64 41.64 48.75 43.92 54.51 Annual average 4.35 3.93 3.71 3.71 3.54 3.54 4.05 3.71 4.45 5 years 22.57 17.66 19.10 17.15 17.84 17.84 20.83 16.88 23.72 Annual average 4.15 3.31 3.56 3.22 3.34 3.34 3.86 3.17 4.35 3 years 24.76 19.75 22.62 19.62 21.94 21.94 23.66 19.59 25.72 Annual average 7.65 6.19 7.03 6.15 6.84 6.84 7.34 6.14 7.93 1 year 3.25 –0.84 2.59 –2.35 2.57 1.59 2.95 –0.35 3.47 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 11 Comparative index returns For periods ended 9/30/11 Barclays Capital Municipal Lipper General Municipal Debt Funds Bond Index category average* Annual average (life of fund) —† 6.00% 10 years 64.31% 48.90 Annual average 5.09 4.04 5 years 27.71 18.96 Annual average 5.01 3.49 3 years 26.24 23.07 Annual average 8.08 7.15 1 year 3.88 2.78 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/11, there were 237, 214, 188, 157, and 9 funds, respectively, in this Lipper category. † The fund’s benchmark, Barclays Capital Municipal Bond Index, was introduced on 12/31/79, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,398 and $14,164, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $14,392. A $10,000 investment in the fund’s class Y shares would have been valued at $15,451. 12 Fund price and distribution information For the 12-month period ended 9/30/11 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 12 Income 1 $0.381952 $0.328830 $0.316719 $0.358699 $0.400265 Capital gains 2 — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 9/30/10 $8.71 $9.07 $8.71 $8.72 $8.73 $9.02 $8.72 9/30/11 8.59 8.95 8.59 8.61 8.61 8.90 8.60 Before After Net Net Before After Net sales sales asset asset sales sales asset Current yield (end of period) charge charge value value charge charge value Current dividend rate 3 4.44% 4.27% 3.81% 3.65% 4.15% 4.01% 4.65% Taxable equivalent 4 6.83 6.57 5.86 5.62 6.38 6.17 7.15 Current 30-day SEC yield 5 N/A 3.30 2.81 2.66 N/A 3.06 3.66 Taxable equivalent 4 N/A 5.08 4.32 4.09 N/A 4.71 5.63 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 35.00% federal and state combined tax rate for 2011. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 9/30/10* 0.75% 1.38% 1.53% 1.03% 0.53% Annualized expense ratio for the six-month period ended 9/30/11† 0.76% 1.39% 1.54% 1.04% 0.54% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2011, to September 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.97 $7.24 $8.03 $5.42 $2.82 Ending value (after expenses) $1,082.20 $1,078.80 $1,079.10 $1,080.40 $1,083.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2011, use the following calculation method. To find the value of your investment on April 1, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.85 $7.03 $7.79 $5.27 $2.74 Ending value (after expenses) $1,021.26 $1,018.10 $1,017.35 $1,019.85 $1,022.36 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 15 Terms and definitions Important t erms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees 17 generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most 18 recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. 19 The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper General Municipal Debt Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2010, there were 259, 220 and 198 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2011, Putnam employees had approximately $298,000,000 and the Trustees had approximately $65,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Tax Exempt Income Fund: We have audited the accompanying statement of assets and liabilities of Putnam Tax Exempt Income Fund (the fund), including the fund’s portfolio, as of September 30, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September30, 2011 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Tax Exempt Income Fund as of September 30, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts November 17, 2011 23 The fund’s portfolio 9/30/11 Key to holding’s abbreviations AGM Assured Guaranty Municipal Corporation FRB Floating Rate Bonds AGO Assured Guaranty, Ltd. G.O. Bonds General Obligation Bonds AMBAC AMBAC Indemnity Corporation GNMA Coll. Government National Mortgage Cmnwlth. of PR Gtd. Commonwealth of Association Collateralized Puerto Rico Guaranteed NATL National Public Finance Guarantee Corp. COP Certificates of Participation PSFG Permanent School Fund Guaranteed FGIC Financial Guaranty Insurance Company Radian Insd. Radian Group Insured FHLMC Coll. Federal Home Loan Mortgage SGI Syncora Guarantee, Inc. Corporation Collateralized U.S. Govt. Coll. U.S. Government Collateralized FNMA Coll. Federal National Mortgage VRDN Variable Rate Demand Notes Association Collateralized MUNICIPAL BONDS AND NOTES (98.1%)* Rating** Principal amount Value Alabama (1.0%) AL Hsg. Fin. Auth. Rev. Bonds (Single Fam. Mtge.), Ser. G, GNMA Coll., FNMA Coll., FHLMC Coll., 5 1/2s, 10/1/37 Aaa $1,350,000 $1,375,853 Courtland, Indl. Dev. Board Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5s, 11/1/13 BBB 1,500,000 1,594,665 Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 7s, 2/1/36 Ba1 5,000,000 4,674,050 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 6 1/4s, 11/1/33 BBB 3,500,000 3,692,394 Arizona (2.0%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 5/8s, 12/1/29 BB–/P 3,850,000 3,852,195 Cochise Cnty., Indl. Dev. Auth. Rev. Bonds (Sierra Vista Regl. Hlth. Ctr.), Ser. A, 6.2s, 12/1/21 BBB+/P 5,255,000 5,618,068 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 Baa3 2,000,000 1,912,080 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A– 3,500,000 3,532,550 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa2 3,300,000 3,656,465 Mesa, Util. Syst. Rev. Bonds, FGIC, NATL, 7 1/4s, 7/1/12 AA– 3,635,000 3,819,622 Yavapai Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 6s, 8/1/33 Baa2 500,000 502,790 California (9.7%) Bay Area Toll Auth. of CA Rev. Bonds (San Francisco Bay Area), Ser. F-1, 5s, 4/1/39 AA 5,000,000 5,303,800 CA Edl. Fac. Auth. Rev. Bonds (Scripps College), 5s, 8/1/31 A1 500,000 490,715 (Lutheran U.), Ser. C, 5s, 10/1/24 Baa1 1,215,000 1,225,387 24 MUNICIPAL BONDS AND NOTES (98.1%)* cont. Rating** Principal amount Value California cont. CA Hsg. Fin. Agcy. Rev. Bonds (Home Mtge.), Ser. K, 4 3/4s, 8/1/36 A $5,750,000 $4,692,460 CA Infrastructure & Econ. Dev. Bank Rev. Bonds (Science Ctr. Phase II), Ser. B, FGIC, NATL, 5s, 5/1/23 BBB 640,000 650,426 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA), 5 1/4s, 2/1/37 Baa2 2,600,000 2,277,288 CA State G.O. Bonds 6 1/2s, 4/1/33 A1 10,000,000 11,709,900 5 3/4s, 4/1/31 A1 15,000,000 16,369,950 5 1/2s, 3/1/40 A1 10,300,000 11,058,492 5s, 11/1/30 A1 5,000 5,002 FGIC, NATL, 5s, 6/1/26 A1 5,000,000 5,279,100 CA State Dept. of Wtr. Resources Rev. Bonds (Central Valley), Ser. AE, 5s, 12/1/29 AAA 5,000,000 5,398,500 CA State Pub. Wks. Board Rev. Bonds Ser. I-1, 6 5/8s, 11/1/34 A2 10,000,000 11,131,200 Ser. I-1, 6 1/8s, 11/1/29 A2 2,000,000 2,207,900 Ser. A-1, 6s, 3/1/35 A2 3,100,000 3,308,258 Chula Vista, Indl. Dev. Rev. Bonds (San Diego Gas), Ser. B, 5s, 12/1/27 Aa3 200,000 205,096 Golden State Tobacco Securitization Corp. Rev. Bonds (Tobacco Settlement), Ser. B, AMBAC, FHLMC Coll., 5s, 6/1/38 (Prerefunded 6/1/13) Aaa 530,000 569,453 Los Angeles, Unified School Dist. G.O. Bonds, Ser. I, 5s, 7/1/26 Aa2 5,000,000 5,451,250 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6 1/2s, 11/1/39 A 2,250,000 2,476,890 Port Oakland, Rev. Bonds, Ser. L, FGIC, NATL 5 3/8s, 11/1/27 A2 7,930,000 7,954,582 5 3/8s, 11/1/27 (Prerefunded 11/1/12) A2 990,000 1,040,005 Riverside Cnty., Asset Leasing Corp. Leasehold Rev. Bonds (Riverside Cnty. Hosp.), NATL, zero %, 6/1/25 A1 4,000,000 1,712,480 Sacramento, City Fin. Auth. Tax Alloc. Bonds, Ser. A, FGIC, NATL, zero %, 12/1/22 A– 7,500,000 4,040,475 Sacramento, Muni. Util. Dist. Rev. Bonds, Ser. X, 5s, 8/15/28∆ A1 1,650,000 1,788,881 San Francisco City & Cnty., Multi-Fam. Hsg. VRDN, Ser. A, 0.12s, 8/1/30 A–1+ 200,000 200,000 Solano, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. B, FGIC, NATL, zero %, 8/1/26 Aa2 9,560,000 4,327,143 Colorado (1.3%) CO Hlth. Fac. Auth. Rev. Bonds (Valley View Assn.), 5 1/4s, 5/15/42 BBB+ 1,500,000 1,396,545 (Evangelical Lutheran), 5 1/4s, 6/1/22 A3 1,000,000 1,046,940 (Evangelical Lutheran), 5s, 6/1/16 A3 1,000,000 1,065,550 CO Pub. Hwy. Auth. Rev. Bonds (E-470 Pub. Hwy.), Ser. C1, NATL, 5 1/2s, 9/1/24 Baa1 1,750,000 1,755,373 25 MUNICIPAL BONDS AND NOTES (98.1%)* cont. Rating** Principal amount Value Colorado cont. CO Springs, Hosp. Rev. Bonds 6 3/8s, 12/15/30 A3 $2,520,000 $2,522,344 6 1/4s, 12/15/33 A3 3,000,000 3,104,550 E-470 Pub. Hwy. Auth. Rev. Bonds, Ser. A, NATL, zero %, 9/1/34 Baa1 13,000,000 2,718,430 Regl. Trans. Dist. Rev. Bonds (Denver Trans. Partners), 6s, 1/15/41 Baa3 750,000 769,463 Connecticut (0.4%) CT State Dev. Auth. 1st. Mtg. Gross Rev. Hlth. Care Rev. Bonds (Elim Street Park Baptist, Inc.), 5.85s, 12/1/33 BBB 650,000 626,516 CT State Dev. Auth. Poll. Control Rev. Bonds (Western MA Electric Co.), Ser. A, 5.85s, 9/1/28 BBB+ 3,000,000 3,013,950 Hamden, Fac. Rev. Bonds (Whitney Ctr.), Ser. B, 6 1/8s, 1/1/14 BB/P 1,000,000 1,001,170 Delaware (0.5%) DE St. Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.4s, 2/1/31 BBB+ 1,700,000 1,734,527 (Indian River Pwr.), 5 3/8s, 10/1/45 Baa3 4,200,000 3,821,118 District of Columbia (1.4%) DC G.O. Bonds, Ser. A, AGM, 5s, 6/1/26 AA+ 5,005,000 5,304,399 DC Rev. Bonds (Howard U.), Ser. A, 6 1/2s, 10/1/41 A3 5,000,000 5,354,300 DC Ballpark Rev. Bonds, Ser. B-1, FGIC, NATL, 5s, 2/1/25 A3 1,035,000 1,047,358 DC U. Rev. Bonds (Gallaudet U.), 5 1/2s, 4/1/41 A+ 2,000,000 2,121,340 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (Metrorail), Ser. A, zero %, 10/1/37 Baa1 11,000,000 2,177,780 Florida (8.4%) Brevard Cnty., Hlth. Care Fac. Auth. Rev. Bonds (Health First, Inc.), 7s, 4/1/39 A3 4,000,000 4,455,000 Cape Coral, Wtr.& Swr. Rev. Bonds, AMBAC, 5s, 10/1/26 A1 2,500,000 2,582,350 FL Hsg. Fin. Corp. Rev. Bonds Ser. G, GNMA Coll., FNMA Coll., FHLMC Coll., 5 3/4s, 1/1/37 Aa1 915,000 972,700 (Homeowner Mtge.), Ser. 2, GNMA Coll, FNMA Coll, FHLMC Coll., 4.95s, 7/1/37 Aa1 1,225,000 1,234,224 FL State Muni. Pwr. Agcy. Rev. Bonds, Ser. A, 5s, 10/1/31 A2 3,300,000 3,430,086 Hernando Cnty., Rev. Bonds (Criminal Justice Complex Fin.), FGIC, NATL, 7.65s, 7/1/16 BBB 17,175,000 20,635,247 Highlands Cnty., Hlth. Fac. Auth. Rev. Bonds (Hosp.-Adventist Sunbelt), Ser. A, 6s, 11/15/31 (Prerefunded 11/15/11) AAA/P 1,000,000 1,016,450 26 MUNICIPAL BONDS AND NOTES (98.1%)* cont. Rating** Principal amount Value Florida cont. Hillsborough Cnty., Cmnty. Investment Tax Rev. Bonds, AMBAC, 5s, 5/1/24 Aa2 $1,250,000 $1,324,838 Hillsborough Cnty., Indl. Dev. Auth. Mandatory Put Bonds (9/1/13) (Tampa Elec. Co.), Ser. B, 5.15s, 9/1/25 Baa1 1,125,000 1,197,675 Hillsborough Cnty., Indl. Dev. Auth. Poll. Control Mandatory Put Bonds (3/15/12), AMBAC, 5s, 12/1/34 Baa1 1,350,000 1,376,744 Kissimmee, Util. Auth. Rev. Bonds, AGM, 5 1/4s, 10/1/18 Aa3 2,270,000 2,408,561 Lee Cnty., Rev. Bonds, SGI, 5s, 10/1/25 Aa2 5,500,000 5,841,000 Lee Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (Cypress Cove Hlth. Pk.), Ser. A, 6 3/8s, 10/1/25 B/P 1,250,000 991,800 Leesburg, Cap. Impt. Rev. Bonds, FGIC, NATL, 5 1/4s, 10/1/27 A1 1,600,000 1,658,096 Miami Beach, Hlth. Fac. Auth. Hosp. Rev. Bonds (Mount Sinai Med. Ctr.), Ser. A 6.8s, 11/15/31 Baa3 1,000,000 1,004,240 6.7s, 11/15/19 Baa3 3,700,000 3,742,439 Miami-Dade Cnty., G.O. Bonds (Parks Program), NATL, 5s, 11/1/25 Aa2 5,000,000 5,230,000 Miami-Dade Cnty., Aviation Rev. Bonds, Ser. B, 5s, 10/1/41 A2 5,000,000 5,035,950 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. B, FGIC, NATL, 5 1/4s, 7/1/26 A 3,000,000 3,093,810 Orange Cnty., Hlth. Fac. Auth. Rev. Bonds (Orlando Regl. Hlth. Care), Ser. A, NATL, 6 1/4s, 10/1/18 A2 3,000,000 3,453,360 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 5,000,000 4,868,750 Palm Coast Pk. Cmnty. Dev. Dist. Special Assmt. Bonds, 5.7s, 5/1/37 B–/P 280,000 166,978 South Broward, Hosp. Dist. Rev. Bonds, NATL, 4 3/4s, 5/1/28 Aa3 2,000,000 2,033,200 St. Lucie Cnty., School Board COP, Ser. A, AGM, 5s, 7/1/23 AA+ 4,300,000 4,433,902 Sumter Cnty., School Dist. Rev. Bonds (Multi-Dist. Loan Program), AGM, 7.15s, 11/1/15 (Escrowed to maturity) AA+ 4,800,000 6,003,408 Sunrise, Util. Syst. Rev. Bonds, AMBAC 5.2s, 10/1/22 AA– 3,405,000 3,883,334 5.2s, 10/1/22 (Prerefunded 10/1/20) AA– 2,590,000 3,084,120 Tolomato, Cmnty. Dev. Dist. Special Assmt. Bonds, 5.4s, 5/1/37 CCC/P 100,000 77,842 Verandah, West Cmnty. Dev. Dist. Rev. Bonds (Cap. Impt.), Ser. A, 6 5/8s, 5/1/33 BB/P 870,000 832,964 27 MUNICIPAL BONDS AND NOTES (98.1%)* cont. Rating** Principal amount Value Georgia (1.4%) Atlanta, Arpt. Rev. Bonds (Hartsfield-Jackson Intl. Arpt.), Ser. A, 5s, 1/1/35 A1 $2,000,000 $2,065,280 Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 A1 4,500,000 5,102,820 Forsyth Cnty., Hosp. Auth. Rev. Bonds (Baptist Hlth. Care Syst.), U.S. Govt. Coll., 6 1/4s, 10/1/18 (Escrowed to maturity) AA+ 760,000 895,903 GA State Private College & U. Auth. Rev. Bonds (Emory U.), Ser. B, 5s, 9/1/29 Aa2 2,250,000 2,474,730 Main St. Natural Gas, Inc. Rev. Bonds (GA Gas), Ser. A, 5 1/2s, 9/15/21 A 370,000 382,587 Marietta, Dev. Auth. Rev. Bonds (U. Fac. — Life U., Inc.), 7s, 6/15/39 Ba3 3,450,000 3,416,190 Richmond Cnty., Dev. Auth. Rev. Bonds (Amt.-Intl. Paper Co.), Ser. A, 6 1/4s, 2/1/25 BBB 1,950,000 1,971,158 Illinois (3.1%) Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. A, 5 3/4s, 1/1/39 A1 1,650,000 1,832,045 Ser. F, 5s, 1/1/40 A1 3,700,000 3,739,553 Chicago, Wtr. Rev. Bonds, AGM, 5s, 11/1/25 AA+ 4,750,000 5,091,335 Cook Cnty., G.O. Bonds, Ser. B, NATL, 5s, 11/15/29 AA 1,250,000 1,281,025 IL Edl. Fac. Auth. Rev. Bonds (Northwestern U.), 5s, 12/1/33 Aaa 2,250,000 2,337,435 IL Fin. Auth. Rev. Bonds (Rush U. Med. Ctr.), Ser. A, 7 1/4s, 11/1/38 A2 350,000 391,990 (Rush U. Med. Ctr.), Ser. B, 7 1/4s, 11/1/38 A2 2,520,000 2,822,324 (Silver Cross Hosp. & Med. Ctr.), 7s, 8/15/44 BBB 5,500,000 5,783,910 (IL Rush U. Med Ctr.), Ser. C, 6 5/8s, 11/1/39 A2 1,075,000 1,164,236 (Roosevelt U.), 6 1/2s, 4/1/39 Baa2 4,000,000 4,187,360 (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa1 1,000,000 962,760 (Newman Foundation), Radian Insd., 5s, 2/1/32 BBB/P 3,000,000 2,510,940 IL State Toll Hwy. Auth. Rev. Bonds, Ser. A-1, AGM, 5s, 1/1/22 AA+ 1,000,000 1,081,260 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6s, 6/1/28 A– 2,150,000 2,232,775 Indiana (2.4%) IN Bk. Special Program Gas Rev. Bonds, Ser. A, 5 1/4s, 10/15/21 Aa3 6,150,000 6,473,183 IN Hlth. Fac. Fin. Auth. VRDN (Fayette Memorial Hosp. Assn.), Ser. A, 0.16s, 10/1/32 A–1+ 1,735,000 1,735,000 IN State Fin. Auth. VRDN, Ser. A-3, 0.20s, 2/1/37 VMIG1 6,500,000 6,500,000 IN State Fin. Auth. Edl. Fac. Rev. Bonds (Valparaiso U.), 5s, 10/1/27 A2 1,405,000 1,492,222 IN State Fin. Auth. Edl. Fac. VRDN (Depauw U.), Ser. A, 0.14s, 7/1/36 VMIG1 500,000 500,000 Indianapolis, Arpt. Auth. Rev. Bonds (Federal Express Corp.), 5.1s, 1/15/17 Baa2 4,500,000 5,013,675 28 MUNICIPAL BONDS AND NOTES (98.1%)* cont. Rating** Principal amount Value Indiana cont. Jasper Cnty., Indl. Poll. Control Rev. Bonds AMBAC, 5.7s, 7/1/17 Baa2 $2,500,000 $2,808,450 NATL, 5.6s, 11/1/16 Baa1 2,750,000 3,081,293 Iowa (0.3%) IA Fin. Auth. Rev. Bonds (Single Fam. Mtge.), Ser. D, GNMA Coll., FNMA Coll., 5s, 1/1/36 Aaa 165,000 169,430 IA Fin. Auth. Hlth. Fac. Rev. Bonds (Care Initiatives), Ser. A, 5 1/2s, 7/1/21 BB+ 2,500,000 2,304,450 Tobacco Settlement Auth. of IA Rev. Bonds, Ser. C, 5 3/8s, 6/1/38 BBB 750,000 557,033 Kansas (0.7%) KS State Dev. Fin. Auth. Rev. Bonds Ser. K, NATL, 5 1/4s, 11/1/26 Aa2 1,355,000 1,496,923 Ser. K, NATL, 5 1/4s, 11/1/25 Aa2 1,620,000 1,801,926 (Lifespace Cmnty’s. Inc.), Ser. S, 5s, 5/15/30 A/F 2,900,000 2,824,455 Lenexa, Hlth. Care Fac. Rev. Bonds 5 1/2s, 5/15/39 BB/P 1,500,000 1,209,555 (LakeView Village), Ser. C, 6 7/8s, 5/15/32 (Prerefunded 5/15/12) AA+ 500,000 525,400 Kentucky (1.1%) Breckinridge Cnty., Lease Program VRDN, Ser. A, 0.13s, 2/1/32 VMIG1 625,000 625,000 Christian Cnty., Assn. of Cnty. Leasing Trust VRDN, Ser. B, 0.13s, 8/1/37 VMIG1 2,010,000 2,010,000 KY Econ. Dev. Fin. Auth. Rev. Bonds (Louisville Arena), Ser. A-1, AGO, 6s, 12/1/42 AA+ 3,500,000 3,759,280 Louisville & Jefferson Cnty., Metro. Govt. Hlth. Syst. Rev. Bonds (Norton Hlth. Care, Inc.), 5s, 10/1/30 A– 4,000,000 3,937,360 Louisville/Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U.), Ser. A, 6s, 5/1/38 Baa3 855,000 878,743 Owen Cnty., Wtr. Wks. Syst. Rev. Bonds (American Wtr. Co.), Ser. A, 6 1/4s, 6/1/39 BBB+ 1,000,000 1,049,440 Louisiana (0.6%) LA Pub. Fac. Auth. Rev. Bonds (Entergy LA LLC), 5s, 6/1/30 A3 5,000,000 5,181,650 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. 01-B, 5 1/2s, 5/15/30 A1 1,885,000 1,876,197 Maine (—%) ME Hlth. & Higher Edl. Fac. Auth. Rev. Bonds, Ser. C, AGM, 5 3/4s, 7/1/30 AA+ 50,000 50,335 Maryland (0.3%) MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A 1,100,000 1,307,240 MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (Washington Cnty. Hosp.), 6s, 1/1/43 BBB– 1,590,000 1,609,589 29 MUNICIPAL BONDS AND NOTES (98.1%)* cont. Rating** Principal amount Value Massachusetts (4.8%) MA Edl. Fin. Auth. Rev. Bonds, Ser. B, 5.7s, 1/1/31 AA $4,955,000 $5,019,465 MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B, 5s, 1/1/37 A 6,750,000 7,036,403 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8s, 4/15/39 BBB 920,000 1,026,545 (Berklee College of Music), 5 1/4s, 10/1/41 A2 5,500,000 5,815,314 (Wheelock College), Ser. C, 5 1/4s, 10/1/29 BBB 3,300,000 3,325,245 (Suffolk U.), 5 1/8s, 7/1/40 Baa2 2,000,000 1,948,480 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Civic Investments/HPHC), Ser. A, 9s, 12/15/15 (Prerefunded 12/15/12) AAA/P 525,000 577,280 (Jordan Hosp.), Ser. E, 6 3/4s, 10/1/33 BB– 2,950,000 2,950,502 (Berkshire Hlth. Syst.), Ser. E, 6 1/4s, 10/1/31 BBB+ 1,000,000 1,003,870 (Hlth. Care Syst.-Covenant Hlth.), 6s, 7/1/31 A 1,065,000 1,077,269 (Suffolk U.), Ser. A, 5 3/4s, 7/1/39 Baa2 4,000,000 4,115,240 (Baystate Med. Ctr.), Ser. I, 5 3/4s, 7/1/36 A+ 2,000,000 2,039,820 (Springfield College), 5 5/8s, 10/15/40 Baa1 2,550,000 2,530,110 (Springfield College), 5 1/2s, 10/15/31 Baa1 600,000 603,858 (Milton Hosp.), Ser. D, 5 3/8s, 7/1/35 BB– 450,000 383,832 (Care Group), Ser. B-2, NATL, 5 3/8s, 2/1/26 A3 1,050,000 1,103,393 (Sterling & Francine Clark), Ser. A, 5s, 7/1/36 AA 3,305,000 3,456,369 (Northeastern U.), Ser. A, 5s, 10/1/35 A2 4,100,000 4,274,823 MA State Port Auth. Rev. Bonds, U.S. Govt. Coll., 13s, 7/1/13 (Escrowed to maturity) AA–/P 1,980,000 2,279,891 Metro. Boston Trans. Pkg. Corp. Rev. Bonds (Systemwide Pkg.), 5 1/4s, 7/1/33 A1 2,000,000 2,128,440 Metro. Boston, Trans. Pkg. Corp. Rev. Bonds, 5 1/4s, 7/1/36 A1 2,000,000 2,136,620 Michigan (2.6%) Detroit, G.O. Bonds Ser. A-1, AMBAC, 5 1/4s, 4/1/24 BB 500,000 416,930 (Cap. Impt.), Ser. A-1, 5s, 4/1/15 BB 3,120,000 2,900,227 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA+ 4,040,000 4,604,954 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 3/8s, 7/1/35 Ba1 2,500,000 2,609,900 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp.), Ser. A, 5 3/4s, 9/1/17 Ba3 470,000 470,066 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 2,500,000 2,649,175 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A1 8,160,000 7,917,811 (Chelsea Cmnty. Hosp. Oblig.), 5s, 5/15/25 (Prerefunded 5/15/15) AA+ 915,000 1,052,927 MI State Strategic Fund Ltd. Mandatory Put Bonds (Dow Chemical) (6/2/14) Ser. A-1, 6 3/4s, 12/1/28 BBB 700,000 776,790 (6/1/13) Ser. A-2, 5 1/2s, 12/1/28 BBB 3,500,000 3,677,275 U. of MI VRDN (Hosp.), Ser. A, 0.12s, 12/1/37 VMIG1 2,955,000 2,955,000 30 MUNICIPAL BONDS AND NOTES (98.1%)* cont. Rating** Principal amount Value Minnesota (0.8%) Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.), Ser. A, 6 1/4s, 7/1/38 BBB– $1,600,000 $1,670,944 Minneapolis, Rev. Bonds (National Marrow Donor Program), 4 7/8s, 8/1/25 BBB 2,000,000 1,963,380 MN Agricultural & Econ. Dev. Board Rev. Bonds (Evangelical Lutheran), 6s, 2/1/27 A3 1,625,000 1,647,198 MN State Hsg. Fin. Agcy. Rev. Bonds (Res. Hsg.), Ser. H, 4.3s, 1/1/13 Aa1 515,000 524,322 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), 5 1/4s, 5/15/36 A3 2,155,000 2,140,151 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast), 6s, 11/15/35 Ba1 1,250,000 1,242,025 Winona, Hlth. Care Fac. Rev. Bonds (Winona Hlth. Oblig. Group), Ser. A, 6s, 7/1/34 BBB– 500,000 501,945 Mississippi (0.4%) MS Bus. Fin. Corp. Poll. Control Rev. Bonds (Syst. Energy Resources, Inc.), 5 7/8s, 4/1/22 BBB 3,000,000 3,015,000 MS Home Corp. Rev. Bonds (Single Fam. Mtge.), Ser. B-2, GNMA Coll., FNMA Coll., 6.45s, 12/1/33 Aaa 1,175,000 1,231,048 Missouri (0.8%) MO State Hlth. & Edl. Fac. Auth. Rev. Bonds (Washington U. (The)), Ser. A, 5 3/8s, 3/15/39 Aaa 2,250,000 2,492,843 MO State Hlth. & Edl. Fac. Auth. VRDN (Washington U. (The)) Ser. A, 0.18s, 9/1/30 VMIG1 3,700,000 3,700,000 Ser. B, 0.18s, 9/1/30 VMIG1 2,600,000 2,600,000 MO State Hsg. Dev. Comm. Mtge. Rev. Bonds (Single Fam. Homeowner Loan), Ser. B-1, GNMA Coll., FNMA Coll., 7.45s, 9/1/31 AA+ 130,000 133,600 (Single Fam. Home Ownership Loan), Ser. A-1, GNMA Coll., FNMA Coll., 6 3/4s, 3/1/34 AA+ 135,000 142,349 Nevada (1.4%) Clark Cnty., Indl. Dev. Rev. Bonds (Southwest Gas Corp.), Ser. A, AMBAC, 5 1/4s, 7/1/34 BBB+ 7,570,000 7,431,393 Clark Cnty., Local Impt. Dist. Special Assmt. Bonds (No. 142), 6.1s, 8/1/18 BB/P 1,620,000 1,672,877 Reno, Sales Tax VRDN, 0.13s, 6/1/42 VMIG1 7,245,000 7,245,000 New Hampshire (1.1%) NH Higher Edl. & Hlth. Fac. Auth. Rev. Bonds (Rivermead at Peterborough), 5 3/4s, 7/1/28 BB+/P 1,000,000 903,280 NH Hlth. & Ed. Fac. Auth. Rev. Bonds (Hlth. Care Syst.-Covenant Hlth.), 6 1/8s, 7/1/31 (Prerefunded 1/1/12) A 4,000,000 4,096,640 NH Hlth. & Ed. Fac. Auth. VRDN (U. of NH), Ser. B, 0.14s, 7/1/33 VMIG1 4,430,000 4,430,000 (Dartmouth College), Ser. A, 0.29s, 6/1/31 VMIG1 400,000 400,000 31 MUNICIPAL BONDS AND NOTES (98.1%)* cont. Rating** Principal amount Value New Hampshire cont. NH State Bus. Fin. Auth. Rev. Bonds (Elliot Hosp. Oblig. Group), Ser. A, 6 1/8s, 10/1/39 Baa1 $2,000,000 $1,988,060 NH State Bus. Fin. Auth. VRDN (Foundation For Seacoast Hlth.), Ser. A, 0.25s, 6/1/28 A–1 400,000 400,000 New Jersey (5.6%) Middlesex Cnty., Impt. Auth. Lease Rev. Bonds (Perth Amboy Muni. Complex), FGIC, NATL, 5s, 3/15/31 BBB–/P 3,500,000 3,431,680 NJ Econ. Dev. Auth. Rev. Bonds (Cedar Crest Village, Inc.), Ser. A, U.S. Govt. Coll., 7 1/4s, 11/15/31 (Prerefunded 11/15/11) AAA/F 3,150,000 3,206,165 (MSU Student Hsg.), 5 7/8s, 6/1/42 Baa3 3,840,000 3,895,565 (Cigarette Tax), 5 1/2s, 6/15/24 BBB 9,750,000 9,713,925 (School Fac. Construction), Ser. AA, 5 1/4s, 12/15/33 A1 5,500,000 5,827,745 (Motor Vehicle), Ser. A, NATL, 5s, 7/1/27 A 7,000,000 7,258,580 NJ Econ. Dev. Auth. Wtr. Fac. Rev. Bonds (NJ American Wtr. Co.) Ser. B, 5.6s, 11/1/34 A2 2,000,000 2,079,920 Ser. D, 4 7/8s, 11/1/29 A2 1,100,000 1,123,012 NJ Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6 5/8s, 7/1/38 BBB– 3,000,000 3,002,010 (St. Peter’s U. Hosp.), 6 1/4s, 7/1/35 Baa3 2,000,000 2,004,100 (Holy Name Hosp.), 5s, 7/1/36 Baa2 3,000,000 2,619,030 NJ State Rev. Bonds (Trans. Syst.), Ser. C, AMBAC, zero %, 12/15/24 A1 8,760,000 4,461,205 NJ State Higher Ed. Assistance Auth. Rev. Bonds (Student Loan), Ser. A, 5 5/8s, 6/1/30 AA 2,250,000 2,358,788 NJ State Tpk. Auth. Rev. Bonds, Ser. E, 5 1/4s, 1/1/40 A+ 3,000,000 3,185,070 NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans. Syst.), Ser. A, 6s, 6/15/35 A1 3,000,000 3,478,050 Tobacco Settlement Fin. Corp. Rev. Bonds 6 3/4s, 6/1/39 (Prerefunded 6/1/13) Aaa 2,000,000 2,211,800 6 3/8s, 6/1/32 (Prerefunded 6/1/13) Aaa 1,775,000 1,920,958 6 1/8s, 6/1/42 (Prerefunded 6/1/12) Aaa 1,600,000 1,661,632 New Mexico (0.6%) Farmington, Poll. Control Rev. Bonds (San Juan), Ser. B, 4 7/8s, 4/1/33 Baa3 2,110,000 1,891,045 (AZ Pub. Svc. Co.), Ser. B, 4.7s, 9/1/24 Baa2 4,500,000 4,532,940 New York (6.4%) Metro. Trans. Auth. Dedicated Tax Rev. Bonds, Ser. A, 5 1/2s, 11/15/39 AA 2,000,000 2,174,960 NY City, Indl. Dev. Agcy. Rev. Bonds (Queens Baseball Stadium — Pilot), AMBAC, 5s, 1/1/23 Ba1 300,000 299,466 NY City, Indl. Dev. Agcy. Special Arpt. Fac. Rev. Bonds (Airis JFK I LLC), Ser. A, 6s, 7/1/27 BBB– 9,910,000 9,322,833 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (British Airways PLC), 5 1/4s, 12/1/32 BB– 200,000 167,236 32 MUNICIPAL BONDS AND NOTES (98.1%)* cont. Rating** Principal amount Value New York cont. NY State Dorm. Auth. Rev. Bonds (Construction City U. Syst.), Ser. A, 6s, 7/1/20 Aa3 $10,900,000 $13,114,553 (City U.), Ser. A, 5 3/4s, 7/1/18 Aa3 12,485,000 14,511,815 (Winthrop-U. Hosp. Assn.), Ser. A, 5 1/2s, 7/1/32 Baa1 600,000 603,996 (Winthrop Nassau U.), 5 1/2s, 7/1/23 Baa1 750,000 759,600 (State U. Edl. Fac.), Ser. A, 5 1/2s, 5/15/19 Aa3 23,100,000 27,492,465 (Brooklyn Law School), Ser. B, SGI, 5 3/8s, 7/1/22 Baa1 1,000,000 1,026,540 NY State Dorm. Auth. Personal Income Tax Rev. Bonds (Ed.), Ser. B, 5 3/4s, 3/15/36 AAA 500,000 565,460 Orange Cnty., Indl. Dev. Agcy. Rev. Bonds (Arden Hill Care Ctr. Newburgh), Ser. C, 7s, 8/1/31 B/P 750,000 641,040 Port Auth. NY & NJ Special Oblig. Rev. Bonds (Kennedy Intl. Arpt. — 5th Installment), 6 3/4s, 10/1/19 BB+/P 2,200,000 2,114,860 (Kennedy Intl. Arpt. — 4th Installment), 6 3/4s, 10/1/11 BB+/P 75,000 75,000 North Carolina (1.5%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds Ser. C, 6 3/4s, 1/1/24 A– 1,250,000 1,493,588 AMBAC, 6s, 1/1/18 Baa1 7,000,000 8,483,370 NC Hsg. Fin. Agcy. FRB (Homeownership), Ser. 26-A, 5 1/2s, 1/1/38 Aa2 520,000 528,731 NC Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Deerfield), Ser. A, 6s, 11/1/33 BBB+/F 2,345,000 2,369,060 NC Med. Care Comm. Retirement Fac. Rev. Bonds (First Mtge.-Forest at Duke), 6 3/8s, 9/1/32 (Prerefunded 9/1/12) AAA/P 3,000,000 3,153,660 NC State Muni. Pwr. Agcy. Rev. Bonds (No. 1, Catawba Elec.), Ser. A, 5s, 1/1/30 A2 1,200,000 1,276,260 Ohio (4.7%) Allen Cnty., Hosp. Fac. VRDN (Catholic Hlth. Care), Ser. B, 0.13s, 10/1/31 VMIG1 1,325,000 1,325,000 American Muni. Pwr. — Ohio, Inc. Rev. Bonds (Prairie State Energy Campus), Ser. A, 5s, 2/15/38 A1 5,000,000 5,159,000 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2 5 3/4s, 6/1/34 BB– 9,600,000 6,889,536 5 1/8s, 6/1/24 BB– 4,905,000 3,736,727 Hamilton Cnty., Swr. Syst. Rev. Rev. Bonds (Metro. Swr. Dist.), Ser. A, NATL, 5s, 12/1/28 AA+ 6,130,000 6,566,027 Lorain Cnty., Hosp. Rev. Bonds (Catholic), Ser. C-2, AGM, 5s, 4/1/24 AA+ 5,000,000 5,307,950 Midview, Local School Dist. COP (Elementary School Bldg. Fac.), 5 1/4s, 11/1/30 A1 3,500,000 3,620,085 OH Hsg. Fin. Agcy. Rev. Bonds (Single Fam. Mtge.), Ser. 1, 5s, 11/1/28 Aaa 1,965,000 2,126,602 OH State Higher Edl. Fac. Mandatory Put Bonds (7/1/15) (Kenyon College), 4.95s, 7/1/37 A1 5,300,000 5,820,195 33 MUNICIPAL BONDS AND NOTES (98.1%)* cont. Rating** Principal amount Value Ohio cont. OH State Higher Edl. Fac. Rev. Bonds (Case Western Reserve U.), Ser. B, 5 1/2s, 10/1/22 (Prerefunded 10/1/12) AA– $1,000,000 $1,051,410 OH State Higher Edl. Fac. Commn. Rev. Bonds (U. Hosp. Hlth. Syst.), Ser. 09-A, 6 3/4s, 1/15/39 A2 5,000,000 5,284,250 Scioto Cnty., Hosp. Rev. Bonds (Southern Med. Ctr.), 5 1/2s, 2/15/28 A2 5,000,000 5,139,950 Youngstown State U. Rev. Bonds, 5s, 12/15/25 A1 2,000,000 2,165,980 Oklahoma (1.4%) OK Hsg. Fin. Agcy. Single Fam. Rev. Bonds (Homeownership Loan), Ser. B, 4.2s, 9/1/25 Aaa 460,000 454,940 OK State Tpk. Auth. VRDN, Ser. E, 0.13s, 1/1/28 VMIG1 13,000,000 13,000,000 Tulsa, Arpt. Impt. Trust Rev. Bonds, Ser. A, 5 3/8s, 6/1/24 A3 2,200,000 2,249,940 Oregon (0.2%) OR Hlth. Sciences U. Rev. Bonds, Ser. A, 5 3/4s, 7/1/39 A1 2,000,000 2,175,320 Pennsylvania (2.5%) Allegheny Cnty., Hosp. Dev. Auth. Rev. Bonds (UPMC Hlth.), Ser. B, NATL, 6s, 7/1/24 Aa3 2,210,000 2,606,386 (Hlth. Syst.-West PA), Ser. A, 5 3/8s, 11/15/40 B+ 2,650,000 2,208,537 Chester Cnty., Hlth. & Ed. Fac. Auth. Rev. Bonds (Jenners Pond, Inc.), 7 1/4s, 7/1/24 (Prerefunded 7/1/12) AAA/P 500,000 535,645 Cumberland Cnty., Muni. Auth. Rev. Bonds (Presbyterian Homes Oblig.), Ser. A 5 1/4s, 1/1/19 BBB+ 1,465,000 1,538,602 5.15s, 1/1/18 BBB+ 665,000 701,927 East Stroudsburg, Area School Dist. G.O. Bonds, AGM, 5s, 9/1/27 Aa3 5,500,000 5,901,005 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Mercyhurst College), 5 1/2s, 3/15/38 BBB 1,275,000 1,291,091 Franklin Cnty., Indl. Dev. Auth. Rev. Bonds (Chambersburg Hosp.), 5 3/8s, 7/1/42 A2 1,000,000 1,008,580 Montgomery Cnty., Indl. Dev. Auth. Wtr. Fac. Rev. Bonds (Aqua PA, Inc.), Ser. A, 5 1/4s, 7/1/42 AA– 3,250,000 3,275,383 PA Rev. Bonds (Philadelphia Biosolids Fac.), 6 1/4s, 1/1/32 BBB+/F 500,000 526,215 PA Econ. Dev. Fin. Auth. Rev. Bonds (Amtrak), Ser. A , 6 1/4s, 11/1/31 A1 1,000,000 1,010,300 PA State Higher Edl. Fac. Auth. Rev. Bonds (Edinboro U. Foundation), 6s, 7/1/43 Baa3 1,000,000 1,005,290 Philadelphia, Arpt. Rev. Bonds, Ser. D, 5 1/4s, 6/15/25 A+ 2,750,000 2,856,728 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Graduate Hlth. Syst.), 7 1/4s, 7/1/12 (In default) † D/P 5,415,577 542 34 MUNICIPAL BONDS AND NOTES (98.1%)* cont. Rating** Principal amount Value Pennsylvania cont. Pittsburgh & Allegheny Cnty., Passports & Exhib. Auth. Hotel Rev. Bonds, AGM, 5s, 2/1/35 AA+ $3,000,000 $3,040,380 West Shore, Area Hosp. Auth. Rev. Bonds (Holy Spirit Hosp.), 6 1/4s, 1/1/32 BBB+ 500,000 500,225 Puerto Rico (5.5%) Cmnwlth. of PR, G.O. Bonds Ser. B, 6s, 7/1/39 Baa1 7,000,000 7,253,190 Ser. A, 5 1/4s, 7/1/22 Baa1 850,000 879,810 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A, 6s, 7/1/44 Baa2 3,400,000 3,527,228 Cmnwlth. of PR, Elec. Pwr. Auth. Rev. Bonds Ser. XX, 5 1/4s, 7/1/40 A3 2,500,000 2,536,550 Ser. TT, 5s, 7/1/37 A3 5,000,000 4,978,100 Ser. RR, FGIC, NATL, 5s, 7/1/23 A3 4,395,000 4,518,280 Cmnwlth. of PR, Govt. Dev. Bank Rev. Bonds, Ser. B, 5s, 12/1/13 Baa1 250,000 266,068 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. K, 5s, 7/1/17 Baa1 2,900,000 3,063,560 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Facs. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 250,000 249,160 Cmnwlth. of PR, Muni. Fin. Agcy. G.O. Bonds, Ser. A, 5 1/4s, 8/1/24 Baa1 750,000 763,703 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.) Ser. M, Cmnwlth. of PR Gtd., 6 1/4s, 7/1/31 Baa1 1,895,000 2,163,976 Ser. P, Cmnwlth. of PR Gtd., 6 1/8s, 7/1/23 Baa1 8,000,000 8,797,120 Ser. I, Cmnwlth. of PR Gtd., 5s, 7/1/36 Baa1 2,220,000 2,167,474 Cmnwlth. of PR, Pub. Fin. Corp. Rev. Bonds, Ser. A, AMBAC, 5 1/4s, 8/1/30 (Prerefunded 2/1/12) Baa2 175,000 177,102 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 6s, 8/1/42 A1 15,000,000 16,273,200 Ser. C, 5 1/4s, 8/1/41 A1 4,500,000 4,647,195 U. of PR Rev. Bonds, Ser. P, 5s, 6/1/24 (Puerto Rico) Baa1 1,000,000 1,007,360 South Carolina (0.6%) Berkeley Cnty., School Dist. Rev. Bonds (Installment Lease Securing Assets for Ed.), 5 1/8s, 12/1/30 A1 5,000,000 5,139,750 SC Hsg. Fin. & Dev. Auth. Mtge. Rev. Bonds, Ser. A-2, AMBAC, 5s, 7/1/35 Aa1 520,000 535,506 SC Jobs Econ. Dev. Auth. Hosp. Fac. Rev. Bonds (Palmetto Hlth.), Ser. C 6s, 8/1/20 (Prerefunded 8/1/13) Baa1 1,115,000 1,225,451 U.S. Govt. Coll., 6s, 8/1/20 (Prerefunded 8/1/13) Baa1 135,000 148,373 South Dakota (0.1%) SD Hsg. Dev. Auth. Rev. Bonds (Home Ownership Mtge.), Ser. J, 4.55s, 5/1/18 AAA 1,000,000 1,039,120 35 MUNICIPAL BONDS AND NOTES (98.1%)* cont. Rating** Principal amount Value Tennessee (1.4%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (First Mtge. Mountain States Hlth.), Ser. A, 7 1/2s, 7/1/25 (Prerefunded 7/1/12) Baa1 $5,000,000 $5,357,250 (Mountain States Hlth. Alliance), 6s, 7/1/38 Baa1 4,550,000 4,737,733 Memphis-Shelby Cnty., Arpt. Auth. Rev. Bonds (Federal Express Corp.), 5.05s, 9/1/12 Baa2 2,000,000 2,068,940 TN Energy Acquisition Corp. Gas Rev. Bonds, Ser. A, 5 1/4s, 9/1/20 Ba3 4,000,000 4,019,560 Texas (11.8%) Abilene, Hlth. Fac. Dev. Corp. Rev. Bonds (Sears Methodist Retirement), Ser. A 7s, 11/15/33 B+/P 715,000 620,827 5 7/8s, 11/15/18 B+/P 3,380,000 3,151,613 Aldine, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/25 Aaa 2,000,000 2,220,720 Angleton, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/30 Aaa 4,095,000 4,421,822 Beaumont, Indpt. School Dist. G.O. Bonds (School Bldg.), AGO, 5 1/8s, 2/15/30 AA+ 2,550,000 2,813,747 Brazoria Cnty., Brazos River Harbor Naval Dist. Env. FRB (Dow Chemical Co.), Ser. A-4, 5.95s, 5/15/33 BBB 1,100,000 1,129,722 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 3,450,000 3,515,585 Dallas Cnty., Util. & Reclamation Dist. G.O. Bonds, Ser. B, AMBAC, 5 3/8s, 2/15/29 A3 9,500,000 9,905,270 Dallas, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 6s, 2/15/27 Aaa 3,260,000 3,845,137 Houston, Arpt. Syst. Rev. Bonds, Ser. A, 5s, 7/1/25 A 3,500,000 3,636,534 Houston, Util. Syst. Rev. Bonds, Ser. A, 5s, 11/15/33 AA 6,500,000 6,986,850 La Vernia, Higher Ed. Fin. Corp. Rev. Bonds (Kipp Inc.), Ser. A, 6 3/8s, 8/15/44 BBB 1,700,000 1,771,740 Laredo, Intl., Toll Bridge Rev. Bonds, Ser. B, AGM, 5s, 10/1/16 AA+ 750,000 839,828 Leander, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, zero %, 8/15/19 AAA 5,000,000 3,782,650 Lower CO River Auth. Rev. Bonds Ser. A, 7 1/4s, 5/15/37 (Prerefunded 5/15/15) A/P 1,965,000 2,430,292 5 3/4s, 5/15/37 A1 1,200,000 1,264,128 5 3/4s, 5/15/28 A1 2,000,000 2,171,120 Mansfield, Indpt. School Dist. G.O. Bonds, PSFG, 5s, 2/15/27 Aaa 3,630,000 3,898,837 Matagorda Cnty., Poll. Control Rev. Bonds (Dist. No. 1), Ser. A, AMBAC, 4.4s, 5/1/30 Baa2 2,250,000 2,119,005 Montgomery Cnty., G.O. Bonds, Ser. A, AGM, 5s, 3/1/21 AA+ 1,750,000 1,936,025 36 MUNICIPAL BONDS AND NOTES (98.1%)* cont. Rating** Principal amount Value Texas cont. North TX Thruway Auth. Rev. Bonds Ser. A, 5 5/8s, 1/1/33 A2 $3,000,000 $3,168,240 Ser. A, NATL, 5 1/8s, 1/1/28 A2 5,000,000 5,203,850 Ser. D, AGO, zero %, 1/1/28 AA+ 11,620,000 4,837,406 North TX, Thruway Auth. Rev. Bonds Ser. A, 6s, 1/1/25 A2 5,200,000 5,811,415 (Toll 2nd Tier), Ser. F, 5 3/4s, 1/1/38 A3 2,750,000 2,835,360 North TX, Thruway Auth. stepped-coupon Rev. Bonds, zero %, (6 1/2s, 1/1/15), 2043 †† A2 9,700,000 8,915,076 Paris, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/25 Aaa 1,000,000 1,102,490 Sam Rayburn Muni. Pwr. Agcy. Rev. Bonds, 6s, 10/1/21 Baa2 1,400,000 1,430,562 San Antonio, Arpt. Syst. Rev. Bonds, AGM, 5 1/4s, 7/1/32 AA+ 1,415,000 1,445,083 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Buckner Retirement Svcs., Inc.) 5 1/4s, 11/15/27 A– 1,000,000 997,790 5 1/4s, 11/15/22 A– 2,500,000 2,556,174 Tarrant Cnty., Hosp. Dist. Rev. Bonds, NATL, 5 1/2s, 8/15/19 Aa3 1,870,000 1,909,700 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5 1/4s, 12/15/26 A 5,000,000 4,638,100 TX Private Activity Surface Trans. Corp. Rev. Bonds (NTE Mobility), 6 7/8s, 12/31/39 BBB–/F 1,650,000 1,766,918 TX State VRDN (Veterans Hsg. Assistance II), Ser. D, 0.15s, 12/1/36 VMIG1 650,000 650,000 TX State Affordable Hsg. Corp. Single Fam. Mtge. Rev. Bonds (Professional Ed. Home Loan), Ser. A-3, FHLMC Coll., GNMA Coll., FNMA Coll., 5.6s, 2/1/39 Aaa 1,406,540 1,489,118 TX State Indl. Dev. Corp. Rev. Bonds (Arco Pipelines Co.), 7 3/8s, 10/1/20 A2 4,000,000 5,310,360 TX State Tpk. Auth. Rev. Bonds (Central Texas Tpk. Syst.), Ser. A, AMBAC, 5 1/2s, 8/15/39 Baa1 1,000,000 1,002,010 TX State, Trans. Comm. Rev. Bonds, 5s, 4/1/26 Aaa 7,585,000 8,419,502 Victoria, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/24 Aaa 3,375,000 3,759,919 Victoria, Util. Syst. Rev. Bonds, AMBAC, 5s, 12/1/27 AA– 3,960,000 4,290,779 Utah (0.6%) Murray City, Hosp. Rev. VRDN (IHC Hlth. Svcs., Inc.), Ser. A, 0.13s, 5/15/37 VMIG1 2,075,000 2,075,000 Salt Lake City, Hosp. Rev. Bonds (IHC Hosp., Inc.), Ser. A, U.S. Govt. Coll., 8 1/8s, 5/15/15 (Escrowed to maturity) AA+ 2,540,000 2,786,888 (IHC Hosp., Inc.) AMBAC, U.S. Govt. Coll., 6 3/4s, 5/15/20 (Escrowed to maturity) AAA/P 1,800,000 1,805,022 37 MUNICIPAL BONDS AND NOTES (98.1%)* cont. Rating** Principal amount Value Vermont (—%) VT Hsg. Fin. Agcy. Rev. Bonds (Single Fam.), Ser. 23, AGM, 5s, 5/1/34 AA+ $245,000 $246,568 Virginia (3.1%) Chesterfield Cnty., Econ. Dev. Auth. Poll. Control Rev. Bonds (VA Elec. & Pwr.), Ser. A, 5s, 5/1/23 A3 1,575,000 1,735,319 Henrico Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (United Methodist), Ser. A, 6 1/2s, 6/1/22 BB+/P 4,475,000 4,513,351 Henrico Cnty., Indl. Dev. Auth. Rev. Bonds, AGM, 5.929s, 8/23/27 AA+ 19,100,000 21,710,205 Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7 3/4s, 7/1/38 Baa1 6,100,000 6,948,815 Washington (2.6%) Cowlitz Cnty., Pub. Util. Rev. Bonds (Dist. No. 1 Production Syst.), FGIC, NATL 5s, 9/1/25 A1 695,000 720,618 5s, 9/1/24 A1 615,000 639,735 Tobacco Settlement Auth. of WA Rev. Bonds, 6 1/2s, 6/1/26 A3 1,125,000 1,138,916 WA State G.O. Bonds Ser. D, AGM, 5s, 1/1/28 Aa1 8,320,000 8,861,381 (Motor Vehicle Fuel), Ser. B, NATL, 5s, 7/1/24 Aa1 5,270,000 5,702,404 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7s, 7/1/39 Baa2 1,250,000 1,305,888 (Catholic Hlth. Initiatives), Ser. D, 6 3/8s, 10/1/36 Aa2 7,050,000 7,857,506 Ser. B, NATL, 5s, 2/15/27 Baa1 2,330,000 2,235,728 WA State Hsg. Fin. Comm. Rev. Bonds (Single Family Program), Ser. 2A, GNMA Coll., FNMA Coll., 5s, 12/1/25 Aaa 265,000 267,671 WA State Hsg. Fin. Comm. Non Profit VRDN (Northwest School), 0.45s, 6/1/32 VMIG1 500,000 500,000 West Virginia (1.0%) Econ. Dev. Auth. Lease Rev. Bonds (Correctional Juvenile Safety), Ser. A, NATL, 5s, 6/1/29 Aa2 6,200,000 6,395,423 Mason Cnty., Poll. Control FRB (Appalachian Pwr. Co.), Ser. L, 5 1/2s, 10/1/22 Baa2 2,000,000 2,001,840 Pleasants Cnty., Poll. Control Rev. Bonds (Allegheny), Ser. F, 5 1/4s, 10/15/37 BBB 2,500,000 2,501,225 WV Econ. Dev. Auth. Solid Waste Disp. Fac. FRB (Appalachian Pwr. Co.), Ser. A, 5 3/8s, 12/1/38 Baa2 1,000,000 1,016,920 Wisconsin (1.2%) Badger, Tobacco Settlement Asset Securitization Corp. Rev. Bonds 7s, 6/1/28 (Prerefunded 6/1/12) Aaa 1,000,000 1,043,910 6 3/8s, 6/1/32 (Prerefunded 6/1/12) Aaa 5,615,000 5,838,589 38 MUNICIPAL BONDS AND NOTES (98.1%)* cont. Rating** Principal amount Value Wisconsin cont. WI State Rev. Bonds, Ser. A, 6s, 5/1/27 Aa3 $3,500,000 $4,090,205 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (Prohealth Care, Inc.), 6 5/8s, 2/15/39 A1 3,000,000 3,287,250 Wyoming (0.8%) Campbell Cnty., Solid Waste Fac. Rev. Bonds (Basin Elec. Pwr. Co-op), Ser. A, 5 3/4s, 7/15/39 A1 3,000,000 3,276,480 Gillette, Poll. Control VRDN, .15s, 1/1/18 P–1 1,400,000 1,400,000 WY Muni. Pwr. Agcy. Pwr. Supply Rev. Bonds, Ser. A 5 1/2s, 1/1/38 A2 2,800,000 2,969,372 5 1/2s, 1/1/33 A2 1,410,000 1,504,808 Total municipal bonds and notes (cost $1,052,723,927) PREFERRED STOCKS (0.6%)* Shares Value MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A, 7.50% cum. pfd. 5,266,278 $5,010,126 MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. B, 7 3/4s cum. pfd. 2,000,000 1,686,700 Total preferred stocks (cost $7,266,278) TOTAL INVESTMENTS Total investments (cost $1,059,990,205) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2010 through September 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $1,140,042,019. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of Additional Information. † Non-income-producing security. † † The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ∆ Forward commitment, in part or in entirety (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and Mandatory Put Bonds are the current interest rates at the close of the reportingperiod. VRDN are floating-rate securities with a long-term maturity, that carry a coupon that resets every one or seven days. The rates shown are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. 39 The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 18.8% State government 16.0 Utilities 14.7 Transportation 11.0 The fund had the following insurance concentration greater than 10% at the close of the reporting period (as a percentage of net assets): NATL 11.1% Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reportingperiod: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $1,118,733,971 $— Preferred stocks — 6,696,826 — Totals by level $— $— The accompanying notes are an integral part of these financial statements. 40 Statement of assets and liabilities 9/30/11 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,059,990,205) $1,125,430,797 Cash 512,834 Interest and other receivables 17,184,531 Receivable for shares of the fund sold 1,907,363 Receivable for investments sold 925,967 Total assets LIABILITIES Distributions payable to shareholders 981,563 Payable for purchases of delayed delivery securities (Note 1) 1,786,109 Payable for shares of the fund repurchased 1,629,481 Payable for compensation of Manager (Note 2) 417,243 Payable for investor servicing fees (Note 2) 49,036 Payable for custodian fees (Note 2) 5,770 Payable for Trustee compensation and expenses (Note 2) 314,366 Payable for administrative services (Note 2) 5,120 Payable for distribution fees (Note 2) 614,877 Other accrued expenses 115,908 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 5) $1,114,339,889 Distributions in excess of net investment income (Note 1) (395,218) Accumulated net realized loss on investments (Note 1) (39,343,244) Net unrealized appreciation of investments 65,440,592 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,077,868,678 divided by 125,454,833 shares) $8.59 Offering price per class A share (100/96.00 of $8.59)* $8.95 Net asset value and offering price per class B share ($7,683,209 divided by 894,117 shares)** $8.59 Net asset value and offering price per class C share ($26,931,917 divided by 3,129,298 shares)** $8.61 Net asset value and redemption price per class M share ($5,130,926 divided by 595,595 shares) $8.61 Offering price per class M share (100/96.75 of $8.61)† $8.90 Net asset value, offering price and redemption price per class Y share ($22,427,289 divided by 2,606,396 shares) $8.60 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 41 Statement of operations Year ended 9/30/11 INTEREST INCOME EXPENSES Compensation of Manager (Note 2) 5,023,101 Investor servicing fees (Note 2) 611,592 Custodian fees (Note 2) 14,783 Trustee compensation and expenses (Note 2) 98,792 Administrative services (Note 2) 32,455 Distribution fees — Class A (Note 2) 2,334,185 Distribution fees — Class B (Note 2) 72,095 Distribution fees — Class C (Note 2) 279,391 Distribution fees — Class M (Note 2) 27,770 Other 286,750 Total expenses Expense reduction (Note 2) (3,506) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (10,183,746) Net unrealized depreciation of investments during the year (12,684,086) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 42 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/11 Year ended 9/30/10 Operations: Net investment income $53,814,473 $54,294,140 Net realized loss on investments (10,183,746) (1,313,363) Net unrealized appreciation (depreciation) of investments (12,684,086) 16,122,546 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (79,228) (26,533) Class B (675) (357) Class C (2,231) (641) Class M (448) (140) Class Y (1,156) (128) From tax-exempt net investment income Class A (49,316,220) (51,283,561) Class B (333,686) (520,479) Class C (1,058,584) (1,042,140) Class M (238,613) (252,826) Class Y (912,458) (501,565) Increase in capital from settlement payments (Note 5) 128,547 2,605 Redemption fees (Note 1) — 347 Increase (decrease) from capital share transactions (Note 4) (74,077,683) 8,987,792 Total increase (decrease) in net assets NET ASSETS Beginning of year 1,234,987,813 1,210,522,116 End of year (including distributions in excess of net investment income of $395,218 and $481,213, respectively) The accompanying notes are an integral part of these financial statements. 43 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) on investments operations income distributions fees reimbursements end of period value (%) a (in thousands) (%) b netassets (%) (%) Class A September 30, 2011 .40 (.14) (.38) — — c,d .75 4.74 9 September 30, 2010 .39 .10 (.38) — c — c,e .75 h 4.59 h 13 September 30, 2009 .38 .68 (.38) — c — c,f,g .82 h 4.88 h 19 September 30, 2008 .38 (.72) (.38) — c — .82 4.49 46 September 30, 2007 .37 (.16) (.36) — c — .79 4.26 25 Class B September 30, 2011 .34 (.13) (.33) — — c,d 1.38 4.12 9 September 30, 2010 .34 .10 (.33) — c — c,e 1.39 h 3.96 h 13 September 30, 2009 .34 .68 (.34) — c — c,f,g 1.46 h 4.27 h 19 September 30, 2008 .34 (.73) (.33) — c — 1.46 3.85 46 September 30, 2007 .32 (.16) (.31) — c — 1.44 3.61 25 Class C September 30, 2011 .33 (.12) (.32) — — c,d 1.53 3.96 9 September 30, 2010 .32 .11 (.32) — c — c,e 1.54 h 3.79 h 13 September 30, 2009 .32 .68 (.32) — c — c,f,g 1.61 h 4.07 h 19 September 30, 2008 .31 (.72) (.31) — c — 1.61 3.71 46 September 30, 2007 .30 (.16) (.29) — c — 1.59 3.46 25 Class M September 30, 2011 .37 (.13) (.36) — — c,d 1.03 4.47 9 September 30, 2010 .37 .10 (.36) — c — c,e 1.04 h 4.30 h 13 September 30, 2009 .36 .68 (.36) — c — c,f,g 1.11 h 4.58 h 19 September 30, 2008 .36 (.72) (.36) — c — 1.11 4.20 46 September 30, 2007 .35 (.16) (.34) — c — 1.09 3.96 25 Class Y September 30, 2011 .41 (.13) (.40) — — c,d .53 4.93 9 September 30, 2010 .41 .10 (.40) — c — c,e .54 h 4.74 h 13 September 30, 2009 .40 .69 (.40) — c — c,f,g .61 h 5.05 h 19 September 30, 2008† .30 (.70) (.30) — c — * .45* 3.52* 46 * Not annualized † For the period January 2, 2008 (commencement of operations) to September 30, 2008. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements (Note 2). c Amount represents less than $0.01 per share. d Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 5). e Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc. which amounted to less than $0.01 per share outstanding as of March 30, 2010. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding as of May 21, 2009. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. h Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class for the periods ended September 30, 2010 and September 30, 2009 reflect a reduction of 0.01% and 0.01% of average net assets, respectively. The accompanying notes are an integral part of these financial statements. 44 45 Notes to financial statements 9/30/11 Note 1: Significant accounting policies Putnam Tax Exempt Income Fund (the fund), is a diversified Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks as high a level of current income exempt from federal income tax as Putnam Management, LLC (Putnam Management), the fund’s manager, a wholly-owned subsidiary of Putnam Investments, LLC, believes to be consistent with preservation of capital. The fund invests mainly in bonds that pay interest that is exempt from federal tax (but that may be subject to federal alternative minimum tax (AMT)), are investment-grade in quality, and have intermediate to long-term maturities (three years or longer). The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from October 1, 2010 through September 30, 2011. A) Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. 46 B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. C) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. D) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. E) Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2011 the fund had a capital loss carryover of $27,910,761 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $4,466,195 September 30, 2012 430,649 September 30, 2013 1,248,409 September 30, 2014 150,375 September 30, 2016 6,919,758 September 30, 2017 13,617,607 September 30, 2018 1,077,768 September 30, 2019 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain 47 their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending September 30, 2012 $10,872,611 of losses recognized during the period from November 1, 2010 to September 30, 2011. F) Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of post-October loss deferrals, the expiration of a capital loss carryover, dividends payable, defaulted bond interest, market discount and straddle loss deferrals. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $1,785,179 to decrease undistributed net investment income and $2,988,837 to decrease paid-in-capital, with an decrease to accumulated net realized losses of $4,774,016. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $80,086,285 Unrealized depreciation (14,511,771) Net unrealized appreciation 65,574,514 Undistributed tax-exempt income 1,304,167 Undistributed ordinary income 165,663 Capital loss carryforward (27,910,761) Post-October loss (10,872,611) Cost for federal income tax purposes $1,059,856,283 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.540% of the next $5 billion, 0.490% of the next $10 billion, 0.440% of the next $10 billion, 0.390% of the next $50 billion, 0.370% of the next $50 billion, 0.360% of the next $100 billion, 0.355% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. 48 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $3,506 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $774, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $63,696 and $532 from the sale of classA and classM shares, respectively, and received $10,616 and $6,078 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $133 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $101,688,600 and $168,903,596, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 49 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/11 Year ended 9/30/10 ClassA Shares Amount Shares Amount Shares sold 10,696,750 $89,580,873 12,159,929 $103,404,330 Shares issued in connection with reinvestment of distributions 4,344,331 36,225,932 4,054,880 34,436,333 15,041,081 125,806,805 16,214,809 137,840,663 Shares repurchased (23,740,144) (196,811,737) (16,560,567) (140,592,506) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassB Shares Amount Shares Amount Shares sold 274,695 $2,303,100 249,497 $2,117,669 Shares issued in connection with reinvestment of distributions 26,617 221,800 37,364 316,622 301,312 2,524,900 286,861 2,434,291 Shares repurchased (619,475) (5,154,942) (1,091,130) (9,256,368) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassC Shares Amount Shares Amount Shares sold 741,462 $6,245,205 1,476,883 $12,575,723 Shares issued in connection with reinvestment of distributions 95,455 797,216 86,514 736,362 836,917 7,042,421 1,563,397 13,312,085 Shares repurchased (1,447,280) (11,957,386) (752,561) (6,382,523) Net increase (decrease) Year ended 9/30/11 Year ended 9/30/10 ClassM Shares Amount Shares Amount Shares sold 36,074 $302,334 144,780 $1,223,990 Shares issued in connection with reinvestment of distributions 23,225 194,134 23,435 199,511 59,299 496,468 168,215 1,423,501 Shares repurchased (175,629) (1,452,233) (164,500) (1,397,436) Net increase (decrease) Year ended 9/30/11 Year ended 9/30/10 ClassY Shares Amount Shares Amount Shares sold 3,038,754 $25,501,413 1,848,798 $15,734,911 Shares issued in connection with reinvestment of distributions 63,562 531,921 36,845 314,830 3,102,316 26,033,334 1,885,643 16,049,741 Shares repurchased (2,454,597) (20,605,313) (520,011) (4,443,656) Net increase 50 Note 5: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $126,153 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $2,394 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 6: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 51 Federal tax information (Unaudited) The fund has designated 99.84% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. 52 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 53 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to 2008 assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2011, there were 107 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 54 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 55 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 56 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 57 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 58 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Robert J. Darretta Robert R. Leveille Putnam Investment John A. Hill Vice President and Management, LLC Paul L. Joskow Chief Compliance Officer One Post Office Square Kenneth R. Leibler Boston, MA 02109 Robert E. Patterson Mark C. Trenchard George Putnam, III Vice President and Investment Sub-Manager Robert L. Reynolds BSA Compliance Officer Putnam Investments Limited W. Thomas Stephens 57–59 St James’s Street Robert T. Burns London, England SW1A 1LD Officers Vice President and Robert L. Reynolds Chief Legal Officer Marketing Services President Putnam Retail Management James P. Pappas One Post Office Square Jonathan S. Horwitz Vice President Boston, MA 02109 Executive Vice President, Principal Executive Judith Cohen Custodian Officer, Treasurer and Vice President, Clerk and State Street Bank Compliance Liaison Assistant Treasurer and Trust Company Steven D. Krichmar Michael Higgins Legal Counsel Vice President and Vice President, Senior Associate Ropes & Gray LLP Principal Financial Officer Treasurer and Assistant Clerk Independent Registered Janet C. Smith Nancy E. Florek Public Accounting Firm Vice President, Assistant Vice President, Assistant Clerk, KPMG LLP Treasurer and Principal Assistant Treasurer and Accounting Officer Proxy Manager Trustees Jameson A. Baxter, Chair Beth S. Mazor Susan G. Malloy Ravi Akhoury Vice President Vice President and Barbara M. Baumann Assistant Treasurer Charles B. Curtis 59 This report is for the information of shareholders of Putnam Tax Exempt Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 60 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2011	$59,113	$	$6,100	$ — September 30, 2010	$50,206	$	$5,800	$ — For the fiscal years ended September 30, 2011and September 30, 2010, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,100 and $5,800 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
